         Case: 1:19-cr-00405 Document #: 1 Filed: 05/09/19 Page 1 of 9 PageID #:1


 FILED
   MAy   -g   201gw       uNrrED srArES DrsrRrcr couRr
  THOMASO   BRUTON        NORTHERN DISTRICT OF ILLINOIS
CLERKU.S.DISTRICTCOURT EASTERN DIVISION


   UNITED STATES OF AMERICA
                                                            19CR 405
                                                          UNDER SEAL
                v.
                                                        Violations: Title 18, United
   BRIAN JOHNSON,                                       States Code, Sections 1591(aX1)
        also known as, "David Burton,"           )      2252A(a)(1), and
        "Rachel Patel," "Melissa Bono"           )        2252A(a)(5)(B)
        "Lisa Conway," "Mike Mitchell,"
        "Jeff Fields," and "David Fields"             MGE    PATIITEYER
                                                      ilMISTNNTE JUDGE NM
                                       COUNT ONE

         The SPECIAL DECEMBER 2077 GRAND JURY charges:

         Beginning on or about August LL,2012, and continuing until in or about March

   2015, in the Northern District of Illinois, Eastern Division, and elsewhere,

                                    BRIAN JOHNSON,
     also known as, "David Burton," "Rachel Patel," "Melissa Bono," "Lisa Conway,"
                   "Mike Mitchell," "Jeff Fields," and "David Fields,"

   defendant herein, in and affecting interstate commerce, knowingly recruited, enticed,

   harbored, transported, provided, obtained, and maintained by any means a person,

   namely, Victim A, knowing and in reckless disregard of the fact that means of force,

   threats of force, fraud, coercion, and any combination of such means, would be used

   to cause Victim A to engage in a commercial sex act;

         In violation of Title 18, United States Code, Section 1591(a) and (bXl).
     Case: 1:19-cr-00405 Document #: 1 Filed: 05/09/19 Page 2 of 9 PageID #:1




                                    COUNT TWO

      The SPECIAL DECEMBER 2Ol7 GRAND JURY further charges:

      Beginning on or about September 25,2013, and continuing until in or about

October 2013, in the Northern District of Illinois, Eastern Division, and elsewhere,

                                BRIAN JOHNSON,
  also known as, "David Burton," "Rachel Patel," "Me1issa Bono," "Lisa Conway,"
                "Mike Mitchell," "Jeff Fields," and "David Fields,"

defendant herein, in and affecting interstate commerce, knowingly recruited, enticed,

harbored, transported, provided, obtained, and maintained by any means a person,

namely, Victim B, knowing and in reckless disregard of the fact that means of force,

threats of force, fraud, coercion, and any combination of such means, would be used

to cause Victim B to engage in a commercial sex act;

      In violation of Title 18, United States Code, Section 1591(a) and (b)(1).
     Case: 1:19-cr-00405 Document #: 1 Filed: 05/09/19 Page 3 of 9 PageID #:1




                                  COUNT THREE

      The SPECIAL DECEMBER 20L7 GRAND JURY further charges:

      Beginning on or about September 2L,2014, and continuing until in or around

September 2016, in the Northern District of Illinois, Eastern Division, and elsewhere,

                                 BRIAN JOHNSON,
  also known as, "David Burton," "Rachel Patel," "Melissa Bono," "Lisa Conway,"
                "Mike Mitchell," "Jeff Fields," and "David Fields,"

defendant herein, in and affecting interstate commerce, knowingly recruited, enticed,

harbored, transported, provided, obtained, and maintained by any means a person,

namely, Victim C, knowing and in reckless disregard of the fact that means of force,

threats of force, fraud, coercion, and any combination of such means, would be used

to cause Victim C to engage in a commercial sex act;

      In violation of Title 18, United States Code, Section 1591(a) and ft)(1).
     Case: 1:19-cr-00405 Document #: 1 Filed: 05/09/19 Page 4 of 9 PageID #:1




                                    COUNT FOUR

      The SPECIAL DECEMBER 2017 GRAND JURY further charges:

      Beginning in or around October 2010 to in or around 2013, in the Northern

District of Illinois, Eastern Division, and elsewhere,

                               BRIAN JOHNSON,
  also known as, "David Burton," "Rachel Patel," "Melissa Bono," "Lisa Conway,"
                "Mike Mitchell," "Jeff Fields," and "David Fie1ds,"

defendant herein, in and affecting interstate commerce, knowingly recruited, enticed,

harbored, transported, provided, obtained, and maintained by any means a person,

namely, Victim D, knowing and in reckless disregard of the fact that means of force,

threats of force, fraud, coercion, and any combination of such means, would be used

to cause Victim D to engage in a commercial sex act;

      In violation of Title 18, United States Code, Section 1591(a) and (b)(1).
     Case: 1:19-cr-00405 Document #: 1 Filed: 05/09/19 Page 5 of 9 PageID #:1




                                    COUNT FIVE

      The SPECIAL DECEMBER 20L7 GRAND JURY further charges:

      On or about August 13, 2013, in the Northern District of Illinois, Eastern

Division, and elsewhere,
         f
                               BRIAN JOHNSON,
  also known as, "David Burton," "Rachel Patel," "Melissa Bono," "Lisa Conway,"
                "Mike Mitchell," "Jeff Fields," and "David Fields,"

defendant herein, did knowingly transport and cause          to be transported child
pornography, as d.efined in Title 18, United States Code, Section 2256(8)(A), including

an image entitled "m10.jpg," using a means and facility of interstate and foreign

commerce, and    in and affecting interstate and foreign   commerce by any means,

including by computer;

      In violation of Title 18, United States Code, Section 2252A(a)(l).
     Case: 1:19-cr-00405 Document #: 1 Filed: 05/09/19 Page 6 of 9 PageID #:1




                                    COUNT SIX

      The SPECIAL DECEMBER 2017 GRAND JURY further charges:

      On or about March 22, 20L6, in the Northern District of Illinois, Eastern

Division, and elsewhere,

                                BRIAN JOHNSON,
  also known as, "David Burton," "Rachel Patel," "Melissa Bono," "Lisa Conway,"
                "Mike Mitchell," "Jeff Fields," and "David Fields,"

defendant herein, knowingly possessed material, namely (1) Seagate    1   Terabyte Hard

Drive SN 9VPEYZMB, (2) Maxwell 4 Gigabyte USB Drive, purple in color, Iabeled

Hairy Audition Yanna Intro, (3) Maxwell 4 Gigabyte USB Drive, black in            color,

labeled 2ACG, (4) MaxweII 4 Gigabyte USB Drive, black in color, labeled Visual Arts,

and (5) PNY 16 Gigabyte USB Drive, black          in color, labeled CT Productions,
containing an image of child pornography, as defined in Title 18, United States Code,

Section 2256(8)(A), such image having been shipped and transported using any

means and facility of interstate and foreign commerce, and such image having been

produced using materials that had been shipped and transported       in and affecting
interstate and foreign commerce by any means;

      In violation of Title 18, United States Code, Section 2252A(a)(5)(B).
     Case: 1:19-cr-00405 Document #: 1 Filed: 05/09/19 Page 7 of 9 PageID #:1




                               FORFEITURE ALLEGATION

      The SPECIAL DECEMBER 2017 GRAND JURY further alleges:

      1.     Upon conviction of an offense in violation of Title 18, United States Code,

2252A as set forth in this Indictment, defendant shall forfeit to the United States of

America any matter which contains visual depictions described in Title 18, United

States Code, Section 2252A; any property constituting and traceable to gross profits

and other proceeds obtained from such offense; and any property used and intended

to be used to commit and to promote the commission of such offense, and any property

traceable to such property, as provided by     Title 18, United States Code, Section
2253(a).

      2.     Upon conviction of an offense in violation of Title 18, United States Code,

Section 1591 as set forth   in this Indictment, defendant shall forfeit to the United
States of America any property, real or personal, that was involved in, used, or

intended to be used to commit or to facilitate the commission of such violation, and

any property traceable to such property, as provided by Title 18, United States Code,

Section 1594(dX1) and (e)(1); any property, real or personal, constituting or derived

from, any proceeds that such person obtained, directly or indirectly, as a result of

such violation, or any property traceable to such property, as provided by Title 18,

United States Code, Section 1594(dX2) and (e)(2).
     Case: 1:19-cr-00405 Document #: 1 Filed: 05/09/19 Page 8 of 9 PageID #:1




       3.    The property to be forfeited includes, but is not limited to the following

specific property:

                 a) Dell         Inspiron AII         In     One Computer             SN

                     CN0VFV2M7443l2lq0252, containing           a   Seagate   1 Terabyte
                     Hard Drive, SN 9VPEYZMB.

                 b) Maxwell 4 Gigabyte USB Drive, purple in color, Iabeled Hairy
                     Audition Yana Intro.

                 c) Maxwell 4 Gigabyte     USB Drive, black in color, Iabeled 2ACG.

                 d) Maxwell 4 Gigabyte USB Drive, black in color, labeled Visual
                     Arts.

                 e) PNY      16 GB USB Drive, black in color, Iabeled CT Productions.

      4.     If any of the property described above, as a result of any act or omission

by a d.efendant: cannot be located upon the exercise of due diligence; has          been

transferred or sold to, or deposited with, a third party; has been placed beyond the

jurisdiction of the Court; has been substantially diminished in value; or has been

commingled with other property which cannot be divided without difficulty; the
     Case: 1:19-cr-00405 Document #: 1 Filed: 05/09/19 Page 9 of 9 PageID #:1




United States of America shall be entitled to forfeiture of substitute property,   as

provided by Title 21, United States Code Section 853(p).

                                                    A TRUE BILL:




                                                    FOREPERSON



UNITED STATES ATTORNEY
